Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 15 March 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					Dear Madam
					Washington 15 March 1818
				
				It is long since I wrote you in consequence of a very severe indisposition which confined me to my bed ten days and to my chamber more than a fortnight—The time thus passed of course afforded but little to relate and still less to interest—On Tuesday evening 10 of March I drank Tea with Mrs. Sergeant a most charming woman, the Wife of a member of Congress from Philadelphia—It was a social evening and I there met Mr & Mrs. Hunter of Rhode Island, Mrs. Ruggles Miss Duane, General Stevens of New York, and a Mr Baldwin. We made a party to go to the Supreme Court the next morning—In the course of the evening the Ladies informed me they heard I was anxiously looking for a Nurse as it was said I expected to be confined immediately—I mention this because I dare say you will hear some nonsense of the same kind— 11 This morning accompanied Mrs. Sergeant  her Sister Miss Buchanan and Madame de Neuville to the Supreme Court where we heard Mr: Webster a very fine speaker—he spoke four hours on the Dartmouth College business and I thought very much to the purpose after  I then paid a visit to Mrs Crawford and returned home to dinner. After dinner we dressed and sat waiting for the Carriage when the Servant came to inform us that the boy had let the Horses out of the Stable and they were not to be found. We were obliged to send for a Hack and arrived at the drawing Room rather late It was very thin and the company retired early—The President has been much indisposed The Influenza prevails here very much. We came home early Poor Mrs Frye’s twins were buried on Tuesday morning—She is as well as we could hope—12 I passed the morning at Mrs Boyd’s who is expecting hourly as well as Mrs. Smith The Horses were found three miles from us with the Harness all broke to pieces—In consequence of which I walked to Harriets and home it is distance of about two miles much of it up Hill and when I got home I was obliged to go to bed being exceedingly ill my head ached violently and nothing would stay on my stomach My last indisposition has reduced me so much the least exertion affects me—and I am becoming as sickly and tiresome as ever—The Winters are too severe for my constitution—If you hope to see Mr: Adams this Summer you must begin to urge him as from all I can discover there is but little hope of his going on—In this case I shall certainly expect to see my Boys during the Summer Vacation—At any rate I do not expect to be able to take the journey this year—13 I went to see Mrs. Frye and Mrs. Smith met Mrs Boyd and Mrs Hellen, at Mrs. Frye’s, she has refused Mr Monroe—I found them all pretty well but could not prevail on any of them to come and drink tea with me in the evening We had a party of about fifty consisting of the foreign Ministers and some of the Strangers lately arrived—We had some excellent Music—The entrance to my house is so bad the dutch Minister fell down and sprained his  ankle very much—14 Took Miss Buchanan to Mrs. Frye’s where she proposes to pass the night—Returned home early and amused myself with setting out some flowers in the Garden. spent the evening at home alone—15 This morning went to St John’s Church with a determination to lay aside all prejudice against Mr Hawley—but it is impossible to argue against conviction, and I returned as I went Mrs Decatur called on me told me another circumstance concerning him which I could scarcely believe; on Sunday last he informed congregation that he should give the Sacrament to any one that did not go and confess to him the week previous—Mrs. Monroe was at Church and Miss Gouverneur—Another Letter from Hanson about Lands belonging to my father ten thousand Acres in Virginia— 
				
					
				
				
			